Title: To James Madison from John Gavino, 1 September 1803
From: Gavino, John
To: Madison, James


					
						No. 130
						Sir
						Gibraltar 1st: Sepr: 1803
					
					By this Conveyance you will receive mine No. 129, and as an English Convoy is going to the westward, expect Capn. Paterson will avail himself thereof to pass Cape St. Vincents, so that I now have the honor of enclosing Copy of one from Capn. Baimbridge of the Philada. to Consul Simpson which I forwardd imediately by a Boat Charterd for the purpose & sent it under Cover to a friend to Deliver him.  I have the honor to be, Sir Your most obedt. & most he. Servt.
					
						John Gavino
					
					
						P.S.  I have a Letter dated Yesterday from Consul Simpson of Tanger when he was still in the Dark regarding the orders of the Emprs: Cruisers.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
